Exhibit 10.35
 
Urigen Pharmaceuticals, Inc.
501 Silverside Dr., PMB #95
Wilmington, DE, 19809


March 14, 2012


Platinum-Montaur Life Sciences, LLC
152 West 57th Street 4th Floor
New York, NY 10019


 
Gentlemen:
 
Reference is hereby made to: (i) the Fifth Amendment to Transaction Documents
(the "Fifth Amendment"), dated on or October 5, 2011, between Urigen
Pharmaceuticals, Inc. (the "Company") and Platinum-Montaur Life Sciences, LLC
("Platinum"), (ii) the Series B Convertible Preferred Stock issued by the
Company on or about August 1, 2007, (iii) the Series C Convertible Preferred
Stock issued by the Company on or about April 19, 2010, (iv) the Series A
Warrant to Purchase Shares of Common Stock of the Company issued by the Company
to Platinum on or about August 1, 2007 (as amended, the "2007 Warrant"), (v) the
Series B Warrant to Purchase Shares of Common Stock of the Company issued by the
Company to Platinum on or about April 19, 2010 (as amended, the ''2010
Warrant"), (vi) the Series 2011 Warrant to Purchase Shares of Common Stock of
the Company issued by the Company to Platinum on or about March 31, 2011, (as
amended, the "2011 Warrant"), (vii) the Series October 2011 Warrant to Purchase
Shares of Common Stock of the Company issued by the Company to Platinum on or
about October 5, 2011, (the “October 2011 Warrant” and, together with the 2007
Warrant, the 2010 Warrant and the 2011 Warrant, the "Warrants").
 
Platinum hereby acknowledges to the following:
 
 
1.  
The Company has issued various shares of the Company’s common stock between
October 1, 2009 and March 14, 2012 at a price equal to or less than $0.10 per
share which may cause an adjustment to the Conversion Price, Warrant Price and
Warrant Shares, under the Transaction Documents which may have been waived or
overlooked at the time these Shares were issued.  Platinum hereby agrees to
waive any adjustment to the Conversion Price, Warrant Price and Warrant Shares
that would otherwise be triggered by the issuance of such Shares between October
1, 2009 and March 14, 2012.

 
2.  
Platinum hereby agrees to amend the Transaction Documents to reduce the required
Reservation of Common Stock to not less than 100% of the number of shares of
Common Stock for which the Series A or Series B Convertible Preferred Stock or
the Warrants are at any time convertible.

 
3.  
Platinum hereby agrees to waive any adjustment to the Conversion Price, Warrant
Price, and Warrant Shares for all future issuances of shares of Common Stock of
the Company to the Company’s Board of Directors, employees, and consultants.

 
Except as set forth herein, all of the provisions of the Transaction Documents
shall remain in full force and effect.
 
 
 

 
Very truly yours,
Urigen Pharmaceuticals, Inc.
         
 
/s/ Dan Vickery, Chairman     Dan Vickery, Chairman  

 
Agreed and acknowledged
Platinum-Montaur Life Sciences, LLC



       
By:  /s/ Joe Sanfilipo
     
Joe Sanfilipo
     
CFO
     


 

















